Ao 93(Rev.k1/13)searohandseizarewarrant(page2)
            .
                                                        ju jurn
CaseNO.:                        Date and tim ewan'antexecuted:        COPy Ofw arrantand Zventofy leA w ith:
   1:19MJ3                       01/16/2019 1:45 pm                    EarlMccoy,Sr.
Inventory m adein the presence of:               '
   N/A
Inventoryoftheproperty* e11andnameofanypersonts)seized:
   Nothing seized
                                                                                        c o o .ATAB
                                                                                                a xImtl.@ am m cœ ay
                                                                           .                        FIL.O 'vg
                                                                                                        ED

                                                                                            FE2 l5 2219
                                                                                           atl c.
                                                                                           >: q .                L




                                                      Cerlo cation


         Idec'
             iareundermnaltyofperj
                                 'urytâattlu'qinventoryisconvctandwasreo'rnedalongw1t11tlleoriginalwarranttèthe
desi> atedjudge.

                                                                       6
D ate:          02/05/2016
                                                                               Executingl'cerssivature
                                                                           Brian Snedeker,SpecialAgent                 .
                                                                  .              Printednameœ;# title                      '
                                                 %
                                                                                                 V.                            '   .

                                                                               AT
                Case 1:19-mj-00003-PMS
                                 1     Document 3 Filed 02/05/19 Page 1 of 1 Pageid#: 13
